Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 1 of 16

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JESSICA LYNN CLARK, 18-CV-1157-MJR
DECISION AND ORDER
Plaintiff, LO STALE UIST RI fa
A ILED ~
(>/
ve ( - 9 2020

COMMISSIONER OF SOCIAL SECURITY, \ etre ocr 8H

 

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 21)

Plaintiff Jessica Lynn Clark (“plaintiff’) brings this action pursuant to 42 U.S.C.
§§405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security (“Commissioner” or “defendant”) denying her applications for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under the Social
Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons, plaintiffs
motion (Dkt. No. 14) is denied and defendant's motion (Dkt. No. 19) is granted.

BACKGROUND"

Plaintiff filed for DIB and SSI on March 11, 2014, alleging disability beginning

February 18, 2014. (Tr. 15, 206-15)? Her claims were initially denied. (Tr. 15, 101-02)

Following a hearing, Administrative Law Judge (“ALJ”) Anthony Dziepak issued an

 

' The Court presumes the parties’ familiarity with plaintiffs medical history, which is summarized in the
moving papers. The Court has reviewed the medical record, but cites only the portions of it that are relevant
to the instant decision.

? References to “Tr.” are to the administrative record in this case. (Dkt. No. 7)
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 2 of 16

unfavorable decision on September 19, 2017. (Tr. 15-26) The Appeals Council
subsequently denied review on August 27, 2018. (Tr.1-3) This action followed. (Dkt. No.
1)
DISCUSSION

I. Scope of Judicial Review

The Court’s review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support. [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner’s decision
rests on adequate findings supported by evidence having rational probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir..2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act’s standard of review. The first is that “[iJt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &

Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]lenuine
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 3 of 16

conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to. remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be. applied to the correct legal standard. Kohler v. Astrue, 546. F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

IL. standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1){A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such
severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
‘immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” fd. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas -v, Schweiker,

712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 4 of 16

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” fd. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” Ia. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” fd. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,
whether that severe impairment meets the Act’s duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. fd. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. fd.

If the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant’s] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence” in the record. /d.

§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 5 of 16

id. §404.1545(a)(1). The Commissioner's assessment of the claimant’s RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” /d. §404.1520(f}. If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant's RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” fd. §404.1520(g)(1). If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.
if the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

iil. The ALdJ’s Decision

The ALJ followed the required five-step analysis for evaluating plaintiffs claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since the alleged onset date of February 18, 2014. (Tr. 18) At step two, the ALJ found
that plaintiff had the severe impairments of chronic pain syndrome with a neuropathic
component, status post preventative double mastectomy surgeries with follow up

reconstructive surgeries; and the nonsevere impairments of restless leg syndrome,
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 6 of 16

gastric ulcers, gastroesophageal reflux disease, anxiety, and depression. (/d.) At step
three, the ALJ determined that plaintiff did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments.
(Tr. 19) Before proceeding to step four, the ALJ found that plaintiff retained the RFC to:

perform a reduced range of light work as defined in 20 CFR 404.1567(b)
and 416.967(b). Specifically, the claimant can lift/carry ten pounds
occasionally, sit for up to six hours total in an eight-hour workday, as well
as stand/walk for up to six hours tofal in an eight-hour workday. However,
she must avoid overhead reaching and only occasional reaching in all other
directions with the left non-dominant upper extremity. She can frequently]
reach in all directions with the right dominant upper extremity, as well as
engage in frequent bilateral handling. The claimant must avoid
pushing/pulling or operating hand controls with the left non-dominant upper
extremity. She must avoid climbing ladders, ropes, or scaffolds, as well as
crawling. She can frequenily climb ramps/stairs, stoop, kneel, crouch, and
balance on uneven surfaces. Finally, she must avoid unprotected heights,
operation of heavy machinery or vibrating tools, and no concentrated levels
of extreme cold.

(Tr. 20)

Proceeding to step four, the ALJ found that plaintiff was unable to perform her past
relevant work as a waitress. (Tr. 24) Proceeding to step five, and after considering
testimony from a vocational expert, in addition to plaintiffs age, work experience and
RFC, the ALJ found that there were other jobs that exist in significant numbers in the
national economy that plaintiff could perform, such as ticket seller, ticket taker, and
document preparer. (Tr. 25-26) Accordingly, the ALJ found that plaintiff had not been

under a disability within the meaning of the Act. (Tr. 26)

 

3 “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it
requires a good deal of walking or standing, or when it involves sitting most of the. time with some pushing
and pulling of arm or leg controls. To be considered capable of performing a full or wide range of light work,
you must have the ability to do substantially all of these activities. If someone can do light work, we
determine that he or she can alse do sedentary work, unless there are additional limiting factors such as
loss of fine dexterity or inability to sit for long periods of time.” See 20 C.F.R. § 404.1567(b).

6
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 7 of 16

IV. Plaintiff's Challenges

Plaintiff seeks remand of this matter on the grounds that the ALJ improperly
evaluated the opinions of record and failed to conduct a proper credibility analysis. (See
Dkt. No. 14-1 at 2, 16-27)

A. Opinion Evidence

It is the ALJ’s role to resolve conflicts in the record medical evidence. See Veino,
312 F.3d at 588; see also Pope v. Barnhart, 57 Fed. Appx. 897, 899 (2d Cir. Feb. 24,
2003) (summary order; “[a]n ALJ has an independent duty to resolve ambiguities and
inconsistencies . . . [but] where the inconsistencies do not appear résolvable, the ALJ
may decide based on the available evidence”). An ALJ may properly discount the opinion
of a treating or examining physician when the opinion is internally inconsistent or
inconsistent with other evidence. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir.
2004); see also Domm v. Colvin, 579 Fed. Appx. 27, 28 (2d Cir. Sept. 23, 2014) (summary
order); Micheli v. Astrue, 501 Fed. Appx. 26, 28-29 (2d Cir. Oct. 25, 2012) (summary
order); see also Burguess v. Berryhill, No. 17-CV-6204, 2018 WL 3569933, at *4
(W.D.N.Y. July 25, 2018).

Generally, when assessing a plaintiff's RFC, “[aJn ALJ must rely on the medical
findings contained within the record and cannot make his own diagnosis without
substantial medical evidence to support his opinion.” Goldthrite v. Astrue, 535 F. Supp.
2d. 329, 339 (W.D.N.Y. 2008). However, when the medical evidence shows only minor
impairments, “an ALJ permissibly can render a common-sense judgment about functional
capacity even without a physician’s assessment.” Wilson v. Colvin, 13-CV-6286, 2015

WL 1003933, *21 (W.D.N.Y. Mar. 6, 2015); see also Matta v. Astrue, 508 Fed. Appx. 53,

 
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 8 of 16

56 (2d Cir. 2013) (“Although the ALJ’s conclusion may not perfectly correspond with any
of the opinions of medical sources cited in his decision, he was entitled to weigh all of the
evidence available to make an RFC finding that was consistent with the record as a
whole.”).

Plaintiff's impairments stem from a preventative double mastectomy in 2011 after
testing positive for a breast cancer gene. (Tr. 853). She underwent multiple surgical
revisions related to her double mastectomy, including procedures during the relevant
period in February 2014, June 2015, and June, 2016. (Tr. 853, 3040-42, 3252-54 3285-
87) As a result, plaintiff received regular pain management treatment between 2014 and
2017. = (Tr. 355-405, 479-614, 814-28, 866-82, 1323-2477, 2478-3632) An
electromyogram and nerve conduction study in August 2014 showed mild to moderate
left ulnar neuropathy. (Tr. 352-53) At a pain management visit in September 2014,
plaintiff reported improvement in her neuropathic pain -and said she was functioning well,
(Tr. 2601, 2604) Plaintiff generally reported control of pain with medication, continued
improvement, and denied side effects from her medications at numerous treatment visits
between that time and March 2017. (Tr. 1339, 1425, 1428, 2067, 2074, 2380, 2508,
2513, 2601, 2604, 2612, 2645, 2835, 2891)

As relevant to plaintiff's motion, the ALJ evaluated the following opinion evidence:

On October 7, 2014, approximately eight months after the alleged onset date,
plaintiff underwent a functional capacity evaluation with Licensed Occupational Therapist
Linda Randall. Plaintiff rated her pain at 3 to 4 out of 10 at the time of the examination, 3
out of 10 at best in the past 30 days, and 9 out of 10 at worst. (Tr. 854) Plaintiff reported

that her pain increased with activity and with left arm reaching. (Tr. 854) Grip and pinch
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 9 of 16

strength testing results were significantly below average for her age and gender. (Tr.
854) Ms. Randall noted that high variance between trials of grip testing suggested
submaximal effort on the part of the patient. (Tr. 853-84) Plaintiff demonstrated no
significant fine motor deficits in her right hand. (Tr. 854) She could balance on either
leg with no difficulty and operate light arm and foot controls. (Tr. 854) Ms. Randall opined
that temperatures would aggravate plaintiff's muscle tension, hot temperatures would
aggravate her hot flashes, and her toleration of humidity or wetness was limited. (Tr..853)
Ms. Randall assessed no limitations with sitting, standing, or walking. (Tr. 855) Plaintiff
could frequently bend, squat, and climb: reach without limitation with her right arm and
occasionally with her left arm; kneel occasionally; and never crawl or climb ladders. (Tr.
855) On testing, plaintiff demonstrated an ability to lift and carry 10 pounds at waist level
with both arms, lift 7 pounds to the top of her head, and lift 7 pounds from the floor. (Tr.
855) She could push and pull 10 pounds on a non-repetitive basis. (Tr. 855) Plaintiff
demonstrated left shoulder limitations due to pain and a reported pulling sensation in her
left shoulder and neck during cervical range of motion testing. (Tr. 856)

With respect to Ms. Randall’s opinion, the ALJ found, “[wjhile this assessment is
from a non-acceptable medical source, the undersigned still gave this opinion significant
weight because of its consistency with the record.” (Tr. 23)

Plaintiff's primary care provider, Erika Connor, M.D., completed a chronic pain
syndrome questionnaire in May 2017. (Tr. 904-05) Dr. Connor indicated that plaintiff had
severe chronic pain resulting from post-mastectomy syndrome. (Tr. 904) Dr. Connor
opined that plaintiffs pain was associated with a marked restriction in activities of daily

living; marked difficulty maintaining social functioning; and deficiencies of concentration,
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 10 of 16

persistence, or pace, resuiting in frequent failure to complete tasks in a timely manner.
(Tr..904-05) Dr. Connor did not complete the “comments” section of the questionnaire.
(Tr. 905)

The ALJ afforded Dr. Connor's opinion limited weight. Acknowledging that Dr.
Connor was plaintiffs treating physician since 2013, the ALJ reasoned that the opinion
was unsupported by the longitudinal evidence of record, including plaintiffs pain
management records from the alleged onset date forward. (Tr. 24) Additionally, while
limited in her activities of daily living, plaintiffs limitations did not rise to the marked level
or support restrictions beyond the RFC. (/d.)

R. Cohen, M.D., an Agency medical consultant, reviewed the medical evidence
and assessed plaintiffs functional limitations in June, 2017. (Tr. 890-98) Exertionally,
Dr. Cohen opined that Plaintiff could lift and carry 20 pounds occasionally and 10 pounds
frequently; stand or walk for 6 hours and sit for 6 hours in an 8-hour workday; and push
or pull without limitation. (Tr. 892). Posturally, Plaintiff could frequently climb ramps and
stairs, balance, stoop, kneel, crouch, and crawl, but she should avoid ladders because of
her left shoulder problem. (Tr. 893) She was also limited to occasional reaching with her
left arm, and. she should avoid concentrated exposure to vibration because of her left
ulnar neuropathy. (Tr. 894-95)

The ALJ gave this opinion partial weight. Dr. Cohen had access to a “significant
portion” of the medical record when making his assessment, which “increases the
persuasiveness of his opinion.” (Tr. 24} However, the ALJ observed, he did not have

access to more than 2000 pages of evidence from Roswell Park Cancer Institute

10

 
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 11 of 16

submitted on the day of the administrative hearing, and did not have the opportunity to
assess plaintiff's testimony regarding her symptoms and limitations. (/d.)

Plaintiff primarily argues that the ALJ improperly afforded little weight to the opinion
of Dr. Connor, plaintiffs treating physician. (Dkt. No. 14-1 at 18)

Under the regulations applicable to plaintiffs case, a treating source opinion is
given controlling weight if well supported by medically acceptable clinical and laboratory
diagnostic techniques, and is not inconsistent with other substantial evidence, and it
requires an ALJ to explain weight given to opinions of treating opinions with “good
reasons’ set forth in 20 C.F.R. § 404.1527(d)(2). Clark v. Comm’r of Soc: Sec., 143 F.3d
115, 118 (2d Cir. 1998). Under 20 C.F.R. § 404.1527(d)(2)(i)-(ii), (3)-(5) the ALJ must
consider various factors: type of relationship, length of treatment relationship and
frequency of exam, nature and extent, supportability, consistency, specialization, and
other factors. In determining a plaintiff's RFC, the ALJ will consider all relevant medical
and other evidence. 20 C.F.R. § 416. 945(a)(3).

Here, the ALJ recognized that Dr. Connor was plaintiff's primary care provider and
had treated her since at least 2013. (Tr. 24) In reviewing Dr. Connor's pain questionnaire
in light of the record as a whole, however, the ALJ determined that her answers were not
supported by the longitudinal evidence. (Tr. 24) In reaching that conclusion, the ALJ
specifically discussed the three general limitations Dr. Connor identified (marked
restriction of activities of daily living, marked difficulty in maintaining social functioning,
and deficiencies of concentration, persistence, or pace due to pain), but found each
inconsistent with the record. The ALJ contrasted Dr. Connor's opinion with plaintiffs

treatment records, which indicated “adequate functioning with pain management.” (Tr.

11
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 12 of 16

24, 904-05) The ALJ observed that there was also “little indication from the record” that
plaintiff had “any limitations in social functioning or the ability to maintain concentration
persistence, or pace related to her impairments.” (Tr. 24) Additionally, plaintiff's daily
activities, while limited, did not rise to the marked level. (/d.) The ALJ explained that the
October 2014 functional capacity evaluation and Dr. Cohen's opinions were more
consistent with the evidence of record. (/d.) In explaining the opinion’s: lack of
supportability by the record as a whole, including treatment notes, other opinions of
record, and activities of daily living, the ALJ properly evaluated Dr. Connor's opinion and
provided the requisite good reasons for discounting it. See Meyer v. Saul, No. 19-CV-
0973, 2020 WL 3489406, at *4 (W.D.N.Y. June 26, 2020) (“[W]here, as here, a treating
physician’s opinion conflicts sharply with the plaintiffs activities of daily living, plaintiff's
treatment records, and other medical opinions of record, those inconsistencies comprise
‘good reasons’ for the ALJ to discount the opinion.”); see generally 20 C.F.R. §§
404.1527(c)(4), 416.927(c)(4) (“the more consistent an opinion is with the record as a
whole, the more weight we will give to that opinion.”).4

Plaintiff also argués that “there is no opinion except for Dr. Connor's opinion that
addresses plaintiffs mental health conditions and effects: and so the ALJ improperly

relied on his own lay opinion.” (Dkt. No. 14-1 at 22)° The Court briefly addresses this

 

4 A reviewing court should remand for failure to explicitly consider the relevant factors unless a “searching
review of the record shows that the ALJ has provided ‘good reasons’ for [the] weight assessment.” See
Guerra v. Saul, No. 18-2646-CV, 2019 WL 4897032, at *1 (2d Cir. Oct. 4, 2019). The agency’s regulations
do not require a “slavish recitation of each and every factor where the ALJ's reasoning and adherence to
the regulation are clear." Atwater v. Astrue, 512 Fed. Appx. 67, 70 (2d Cir. 2013). While the ALJ did not
‘explicitly discuss every factor contained in the regulations, the Court finds, after a review of the record, that
the ALJ did not commit legal error.

* In support of this argument, plaintiff curiously cites to the entire record. (See.Dkt. No, 14-1 at 22, citing
Tr. 1-3632)

12
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 13 of 16

point. First, the form completed by Dr. Connor was limited to plaintiffs chronic pain
syndrome. (Tr. 904-05) Second, plaintiff does not challenge the ALJ's finding that her
anxiety and depression caused no more than minimal limitations in her ability to perform
basic mental work activities and were therefore nonsevere under 20 C.F.R. §§
404.1520(c) and 416.920(c). (Tr. 18) Finally, the ALJ fully assessed the physical and
mental effects of her chronic pain syndrome (in combination with her other impairments),
considering the degree of plaintiff's pain itself, the effectiveness and side effects of her
medications and treatments, any reported cognitive difficulties, and the effect of her
condition on her daily activities. (Tr. 18-19, 21-22)

Plaintiffs assertion that the ALJ had a duty to recontact Dr. Connor or otherwise
order further development of the record also fails. (See Dkt. 14-1 at 21-22) The
regulations provide that even when the evidence contains an inconsistency, “we will

consider the relevant evidence and see if we can determine whether you are disabled

based on the evidence we have.” 20 C.F.R. §§ 404.1520b(b)(1), 416.920b(b)(1). This

Court has previously found that “[w]here, as here, the particular treating physician’s
opinion that is at issue is unsupported by any medical evidence and where the medical
record is otherwise complete, there is no duty to recontact the treating physician for
clarification.” Jasen v. Comm’r Soc. Sec., No. 16-cv-6153, 2017 WL 3722454, at * 12
(W.D.N.Y. Aug. 29, 2017) (quoting Ayers v. Astrue, No. 08-cv-69, 2009 WL 4571840, at
*2 (W.D.N.Y. Dec. 7, 2009}). The ALJ did not err in declining to recontact Dr. Connor or
otherwise order further development of a record already containing three medical

opinions and more than 3,000 of pages of medical records.

13
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 14 of 16

The core of plaintiffs challenge to the ALJ's treatment of the evidence is, simply
put, a disagreement with the ALJ’s evaluation of the record. Yet the question is not
whether plaintiff can offer a plausible alternative evaluation of the record, but whether
substantial evidence supports the ALJ’s overall decision. See Cohen v. Comm’r of Soc.
Sec., 643 Fed. Appx. 51, 52 (2d Cir. 2016) (stating that the court may not substitute its
own judgment for that of the Commissioner, even if it “might justifiably have reached a
different result upon a de navo review”) (quotation omitted). This Court will not reweigh
the evidence presented to the ALJ. See Laurie G. v. Comm’r of Soc. Sec., No. 19-CV-
208(TWD), 2020 WL 4668146, at *4 (N.D.N.Y. Aug. 7, 2020) (“it is the ALJ’s responsibility
to weigh the various opinions, along with other evidence, and determine which limitations
were supported by the overall evidence of record. The Court cannot reweigh the evidence
under the substantial evidence review standard.”).

B. Credibility Analysis

Plaintiff also contends that “the ALJ failed to offer sufficient analysis of Plaintiffs
credibility.” (Dkt. No. 14-1 at 23) Again citing to all 3,600 pages of the administrative
transcript, plaintiff reiterates her reliance on Dr. Connor's 2017 opinion, apparently taking
issue with the ALJ’s consideration of her daily activities. (/d.)

It is the function of the ALJ, not the reviewing court, to assess the credibility of
witnesses. See Tankisi v. Comm’r of Soc. Sec., 521 Fed. Appx. 29, 35 (2d Cir. 2013).
An ALJ “may rely on Plaintiff's activities of daily living in weighing opinion evidence inthe
record.” Coyle v. Comm’r of Soc. Sec., No. 5:17-CV-0924, 2018 WL 3559073, *7
(N.D.N.Y, July 24, 2018) (citing Krull v. Colvin, 669 Fed. Appx. 31, 32 (2d Cir. 2016)); see

also Lamorey v. Barnhart, 158 Fed. Appx. 361, 363 (2d Cir. 2006) (‘lit is entirely

14
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 15 of 16

appropriate for an ALJ to consider a claimant's daily activities in assessing her credibility
and capacity to perform work-related activities”) (citing 20 C.F.R. § 404.1529(c)(3)(i)).
However, an ALJ may not “rely almost exclusively on [a plaintiffs daily activities] in her
assessment of opinion evidence and ultimate [RFC] determination and... not discuss
other medical evidence in the record or treatment notations.” Coyle, 2018 WL 3559073,
at *7.

As part of the RFC analysis, the ALJ provided an exhaustive discussion regarding
the consistency of plaintiffs allegations with the evidence as a whole under 20 C.F.R. §§
404.1529 and 416.929. (Tr. 20-23) Among other relevant factors, the ALJ discussed the
objective medical evidence, the effectiveness of plaintiff's medications and other
treatment, the side effects of her medications, and the effect of her impairments on her
daily activities. (Tr. 21-23; see 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3)). Based ona
thorough review of those factors and the entire record, the ALJ determined that, while
plaintiff had significant functional limitations, her allegations were not entirely consistent
with the record as a whole. (Tr. 21)

Among other evidence, the ALJ specifically discussed plaintiffs testimony from the
administrative hearing that she retained the ability to cook, do the dishes, do laundry, and
engage in self-care tasks, albeit more slowly due to pain and muscle spasms, and that
she went grocery shopping once per month but needed help carrying heavy items. (Tr.
23, 46-47, 53-54, 58) With respect to plaintiffs pain impairment and related symptoms,
the ALJ observed that “[ijt is reasonabie that an individual with these lifting, reaching, and
postural restrictions would have difficulty performing some of her daily activities.” (Tr. 23)

He accounted for those demonstrated limitations by including lifting, reaching, and

15
Case 1:18-cv-01157-MJR Document 22 Filed 09/09/20 Page 16 of 16

postural restrictions in the RFC. (Tr. 20) Based on his review of the record as a whole,
however, the ALJ found that “the limitations outlined by the claimant do not support
additional restrictions [beyond those included in the RFC] particularly when considered
with the claimant's course of treatment and the benign objective findings in the record.”
(Tr. 23) Here, the ALJ properly considered plaintiffs activities as but one factor in
evaluating her allegations of disability. See, e.g., Poupore v. Astrue, 566 F.3d 303, 307
(2d Cir. 2009) (finding that the ALJ properly considered that the claimant “was able to
care for his one-year-old child, including changing diapers, that he sometimes vacuumed
and washed dishes, that he occasionally drove, and that he watched television, read, and
used the computer.”). The Court finds that the ALJ’s credibility assessment was
supported by substantial evidence.

Overall, the ALJ’s decision is supported by substantial evidence and free of legal
error, and remand is not required in this case.

CONCLUSION

For the foregoing reasons, plaintiffs motion for judgment on the pleadings (Dkt.
No. 14) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.
19) is granted.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: September 9, 2020
Buffalo, New York

intel I)

MICHAEL J. ROE
United States Ma crate Judge

16

 
